      ~~
C
                1

     I Vl ~ L    ()      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUDWIG ORKOWSKI,
    Plaintiff,

           v.                                        CIVIL ACTION NO~Y9-CV-2087

WILLIAM MCCAULEY, III, etal.,                                                     FILED
           Defendants.                                         ,                  MAY 2 Z 2019
                                                                .           .~E
                                                                              , \{Mt\N.~
                                             ORDER                          ~.          .-~·
                                                                            "'1                               ,jt

        AND NOW, this                f~1ay, 2019, upon consideratioJlo.{J?IaintiffLudwig    :,.,.,. ,,.. \:{:.~

Orkowski's Motion to Proceed In .Forma Pauperis (ECF No. I) and his prose Complaint (ECF

No 2), it is ORDERED that:

        I.       Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.        The Complaint is DEEMED filed.

       3.        With the exception of Orkowski's claims against Defendant Rob's

Towing/Hauling, the Complaint is DISMISSED pursuant to 28 U.S.C. § l 9I5(e)(2)(B)(ii) as

follows:

                 A.      The Complaint is DISMISSED with prejudice as to Defendant Bristol

       Township Sewer Department and the Clerk of Court shall TERMINATE Bristol

       Township Sewer Department as a Defendant in this case.

                 B.      The Complaint is DISMISSED without prejudice as to all other

       Defendants.

       4.        Orkowski is GRANTED leave to file an amended complaint within thirty (30)

days of the date of this Order. Any Amended Complaint must identify all Defendants in the

caption of the amended complaint and clearly state the basis for Orkowski' s claims against each
Defendant. Any amended complaint must be a complete document that states all of the bases for

Orkowski's claims without referring to the initial Complaint in this case. Any amended

complaint shall be titled ''Amended Complaint" and should state the case number for this case,

Civ. A. No. 19-2087.

       5.      The Clerk of Court is DIRECTED to defer service of the Complaint pending

further Order of the Court.

       6.      If Orkowski fails to file an amended complaint, this case will proceed against

Defendant Rob's Towing/Hauling only.

                                             BY THE COURT:




                                                                                   ENT'D MAY ~ , 2019
